Cite as 2022 Ark. App. 505
                    ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-21-524



 LOUIS LANGLEY PITTS                            Opinion Delivered December   14, 2022
                                APPELLANT
                                                APPEAL FROM THE WASHINGTON
                                                COUNTY CIRCUIT COURT
 V.                                             [NO. 72CV-20-1698]

 BAILEY ANDERSON                            HONORABLE BETH STOREY BRYAN,
                                   APPELLEE JUDGE

                                                APPEAL DISMISSED


                            RAYMOND R. ABRAMSON, Judge

       Louis Langley Pitts appeals the Washington County Circuit Court order denying his

motion to dismiss Bailey Anderson’s complaint. On appeal, Pitts argues that the circuit court

erred by finding that Anderson’s complaint was not barred by the statute of limitations. We

dismiss the appeal for lack of jurisdiction.

       On August 11, 2020, Anderson transmitted a tort complaint against Pitts to the

Washington County Circuit Clerk using the electronic filing system. She received a

transmission receipt at 6:38 p.m. On August 12, Anderson received a rejection notice from

the electronic system. The reason for the rejection stated as follows: “COVER SHEET

NEEDS TO BE IN PDF FORM.” On that same day, Anderson resubmitted her tort

complaint. In her complaint, Anderson asserted claims for assault, battery, outrage, and false
imprisonment against Pitts concerning an incident on August 11, 2019. She attached the

August 12, 2020 rejection notice.

       On May 7, 2021, Pitts moved to dismiss Anderson’s complaint. He argued that

Anderson’s claims were barred by the one-year statute of limitations in Arkansas Code

Annotated section 16-56-104(2) (Repl. 2005) because the incident occurred on August 11,

2019, and Anderson filed her complaint on August 12, 2020.

       On May 26, Anderson responded to Pitts’s motion to dismiss. She argued that the

completed electronic transmission of her complaint on August 11, 2020, constituted a filing

pursuant to Supreme Court Administrative Order No. 21. She attached the August 11, 2020

receipt from the electronic filing system stating that the complaint had been received. She

thus argued that the one-year statute of limitations did not bar her claims.

       On August 17, the circuit court denied Pitts’s motion to dismiss. The court found

that Anderson’s submission of the complaint on August 11, 2020, constituted a filing and

thus that her claims were timely filed. The court’s order included a Rule 54(b) certificate. In

the certificate, the court listed the case’s procedural history, and it found that

       [t]his is a matter regarding the interpretation of an administrative order issued by the
       Arkansas Supreme Court, and constitutes an exigent circumstance for which there is
       no just reason for delay as a ruling from the Arkansas Supreme Court interpreting
       and clarifying its own language will be dispositive as to Defendant’s requested relief.
       Requiring prolonged litigation while there is a need for the Arkansas Supreme Court
       to interpret its own administrative order(s) governing the action would cause the
       Court to incur unnecessary expense and time. Finally, this Court and the parties face
       a continued problem of incurring time and expense based on the belief a party failed
       to file a document, only to learn after the fact that the party’s submission was rejected.




                                               2
On September 1, the court entered an amended order to include its signature. On September

8, Pitts filed a notice of appeal.

       We must dismiss this appeal for lack of jurisdiction. Rule 2 of the Arkansas Rules of

Appellate Procedure–Civil (2020) lists the orders from which an appeal may be taken.

Generally, a party may appeal an order that dismisses the parties from the court, discharges

them from the action, or concludes their rights to the subject matter in controversy. See Plunk

v. State, 2012 Ark. 362 (per curiam); Evins v. Carvin, 2013 Ark. App. 185, 426 S.W.3d 549.

Our supreme court has held that when a circuit court denies a defendant’s motion to dismiss,

the denial is not a final judgment from which an appeal may be taken because the only matter

disposed of by the order is that the case should proceed to trial, and those matters put in

issue are not lost by continuing through a trial of the matter. See Plunk, 2012 Ark. 362; Evins,

2013 Ark. App. 185, 426 S.W.3d 549; see also C.P. v. State, 2011 Ark. App. 415, at 2 (“We

have long held that denial of a motion dismiss is not an appealable order.”). Even though an

issue on which a court renders a decision might be an important one, an appeal will be

premature if the decision does not, from a practical standpoint, conclude the merits of the

case. See Plunk, 2012 Ark. 362; Doe v. Union Pac. R.R., 323 Ark. 237, 914 S.W.2d 312 (1996).

       Although denials of motions to dismiss are not generally appealable, the circuit court

in this case certified its decision for immediate appeal pursuant to Rule 54(b) of the Arkansas

Rules of Civil Procedure. However, the court’s order is not subject to Rule 54(b) certification.

The supreme court’s decision in Cannady v. St. Vincent Infirmary Medical Center, 2018 Ark.

35, 537 S.W.3d 259, is instructive.


                                               3
      In Cannady, the supreme court dismissed the appeal from an order denying summary

judgment as to an outrage claim even though a Rule 54(b) certificate had been issued. The

supreme court explained:

               We find support for our conclusion in the language of Ark. R. Civ. P. 54(b)(1)
      itself, which provides:

             When more than one claim for relief is presented in an action, whether as a
             claim, counterclaim, cross-claim, or third party claim, or when multiple parties
             are involved, the court may direct the entry of a final judgment as to one or
             more but fewer than all of the claims or parties only upon an express
             determination, supported by specific factual findings, that there is no just
             reason for delay and upon an express direction for the entry of judgment.

      (Emphasis added.)

             Here, the circuit court made no final judgment regarding Cannady’s outrage
      claim but indicated only that material facts remained in dispute. Likewise, Ark. R.
      App. P.–Civ. 2(a)(11) provides for a properly certified Rule 54(b)(1) appeal of

             [a]n order or other form of decision which adjudicates fewer than all the claims
             or the rights and liabilities of fewer than all the parties in a case involving
             multiple claims, multiple parties, or both, if the circuit court has directed entry
             of a final judgment as to one or more but fewer than all of the claims or parties
             ....

      (Emphasis added.)

             Clearly, Ark. R. App. P.–Civ. 2(a)(11) contemplates an appeal when the circuit
      court has entered a final judgment as to a claim or a party. Here, the circuit court
      made no final decision on the merits of Cannady’s outrage claim; rather, it simply
      determined that factual questions remained. Therefore, there is no final judgment to
      review. Accordingly, the cross-appeal is not properly before us and must be dismissed.
      Rule 54(b)(1) should not prevent a litigant from having his or her day in court.

Cannady, 2018 Ark. 35, at 12–13, 537 S.W.3d at 266.




                                              4
       We recently applied Cannady in Hudson Revocable Trust v. Evans, 2022 Ark. App. 394.

In Hudson, we held that the order denying summary judgment was not subject to certification

as a final order pursuant to Rule 54(b) because the circuit court made no final decision on

the merits of the claims but merely determined that factual questions remained. Id.

       Even though the present case involves a motion to dismiss, Cannady and Hudson are

instructive. Here, the circuit court did not render a final decision on Anderson’s claims. It

determined only that Anderson’s submission of her complaint to the electronic filing system

on August 11, 2020, constituted a timely filing. Thus, there is no final judgment as

contemplated by Ark. R. App. P.–Civ. 2(a)(11) from which to appeal. The circuit court

attempted to make the order appealable by issuing a Rule 54(b) certificate finding that the

issue is “dispositive as to [Pitts’s] requested relief.” However, an appeal from any final order

also brings up for review any intermediate orders involving the merits and necessarily

affecting the judgment. Ark. R. App. P.–Civ. 2(b); Plunk, 2012 Ark. 362.

       Accordingly, given that the circuit court made no final decision on the merits, the

order is not an appealable order and is not subject to certification as a final order pursuant

to Rule 54(b). We therefore must dismiss the appeal.

       Appeal dismissed.

       VIRDEN and KLAPPENBACH, JJ., agree.

       Taylor Law Partners, LLP, by: W.H. Taylor, Terry Harper, and Andrew Myers, for

appellant.




                                               5
       Cullen & Co., PLLC, by: Tim Cullen; Daniels Law Firm, PLLC, by: Shawn Daniels; and

Hatfield Law Firm, by: Jason Hatfield, for appellee.




                                                6